Title: From Benjamin Franklin to Thomas Cushing, 2 April 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir
London, April 2. 1774
My last was of the 22d past, since which I have received none of your Favours.
I mentioned that the Bill brought into Parliament for Punishing Boston, met with no Opposition. It did however meet with a little before it got through, some few of the Members speaking against it in the House of Commons, and more in the House of Lords. It passed however by a very great Majority in both, and received the Royal Assent on Thursday the 31st past. You will have a Copy of it from Mr. Lee.
In mine of Feb. 2. I informed you that after the Treatment I had receiv’d at the Council-Board, it was not possible for me to act longer as your Agent, apprehending I could as such be of no farther Use to the Province; I have nevertheless given what Assistance I could as a private Man, by speaking to Members of both Houses, and by joining in the Petitions of the Natives of America now happening to be in London, which were ably drawn by Mr. Lee, to be presented separately to the several Branches of the Legislature. They serve, though without other Effect, to show our Sentiments, and that we did not look on and let the Act pass without bearing our Testimony against it. And indeed, though called Petitions, (for under another Name they would not have been received) they are rather Remonstrances and Protests.
By the enclosed Extract of a Letter from Wakefield in Yorkshire to a Friend of mine, you will see that the Manufacturers begin to take the Alarm. Another general Non-Importation Agreement is apprehended by them, which would complete their Ruin. But great Pains are taken to quiet them with the Idea that Boston must immediately submit, and acknowledge the Claim of Parliament, for that none of the other Colonies will adhere to them. A Number of the principal Manufacturers from different Parts of the Kingdom are now in town, to oppose the new Duty on foreign Linens, which they fear may provoke the Germans to lay Discouragements on British Manufactures: They have desired me to meet and dine with them on Wednesday next, when I shall have an Opportunity of learning their Sentiments more fully, and communicating my own.
Some Alterations of the Constitution of the Massachusetts are now hotly talked of, though what they are to be seems hardly yet settled. One thing mentioned is the Appointment of the Council by Mandamus. Another, Giving Power to the Governor to appoint Magistrates without Consent of Council. Another, the Abolishing of Town Meetings, or making it unlawful to hold them, till the Business to be proposed has been certified to the Governor, and his Permission obtained. A Motion has also been made in the House of Commons, with a View to conciliate as is said: that all the Duty Acts should be revised, and in the Revision and Re-enactment without formally or expressly repealing the Tea Duty (which would hurt the Dignity of Parliament) sink or omit it, and add an equal Value in some of the Coasting Port-Duties; and the Tea-Duty being thus taken out of the Way, it is supposed will have the salutary Effect of preventing the other Colonies from making a common Cause with ours: Some Advantages in Trade are at the same time to be given to America for the same Purpose, such as carrying Wine and Fruit directly from Spain and Portugal without touching in England.
I send inclosed the Proceedings of the Lords on Wednesday, which show their Zeal in the Business, by Appointing a Committee to sit during the Recess in the Easter Holidays. With great Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
Honble: Thomas Cushing Esqr
 
Addressed: To / The honourable Thomas Cushing, Esqr / Boston / per favour of / Capt. Paddock
Endorsed: Benj Franklin Esqr   April 2. 1774
